DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the stent with retractor function including the stent further divided in an axial direction into a plurality of segments, each segment having a reinforcing section and an expanding section, at least one axial connecting section being a jigsaw-puzzle connecting section arranged between two adjacent reinforcing sections of two segments, the plurality of segments coupled at their respective reinforcing sections via axial connecting sections which form nominal separation points for segmental length shortening the jigsaw-puzzle connecting section being formed by at least one axially oriented recess in a first segment of the plurality of segments and at least one corresponding inserted section or axially oriented protrusion of a second segment of the plurality of segments that is adjacent to the first segment, the at least one corresponding inserted section or axially oriented protrusion fitted in the at least one axially oriented recess, the first and second segments each forming an axially acting undercut engagement by which the first and second segments are positively connected to one another in the axial direction and the circumferential/peripheral direction, but are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773